Exhibit 10.3

 

PNM RESOURCES, INC.

 

AND

 

JPMORGAN CHASE BANK, N.A.,

 

as Trustee

 

SUPPLEMENTAL INDENTURE NO. 1

 

Dated as of March 30, 2005



--------------------------------------------------------------------------------

THIS SUPPLEMENTAL INDENTURE No. 1 (this “Supplemental Indenture No. 1”), dated
as of March 30, 2005, is between PNM RESOURCES, INC., a New Mexico corporation
(the “Company”), and JPMORGAN CHASE BANK, N.A., a national banking association,
as trustee (the “Trustee”).

 

R E C I T A L S

 

WHEREAS, the Company has executed and delivered to the Trustee an Indenture
dated as of March 15, 2005, between the Company and the Trustee (the “Base
Indenture” and, together with this Supplemental Indenture No. 1, the
“Indenture”), providing for the issuance from time to time of one or more series
of the Company’s Notes;

 

WHEREAS, Section 9.01(7) of the Base Indenture provides for the Company and the
Trustee to enter into an indenture supplemental to the Base Indenture without
the consent of any Holders to establish the forms or terms of Notes of any
series as permitted by Section 2.01 and Section 3.01 of the Base Indenture;

 

WHEREAS, pursuant to Section 3.01 of the Base Indenture, the Company wishes to
provide for the issuance of a new series of Notes to be known as its Senior
Notes, Series A (the “Senior Notes”), the form and terms of such Senior Notes
and the terms, provisions and conditions thereof to be set forth as provided in
this Supplemental Indenture No. 1; and

 

WHEREAS, the Company has requested that the Trustee execute and deliver this
Supplemental Indenture No. 1, and all requirements necessary to make this
Supplemental Indenture No. 1 a valid, binding and enforceable instrument in
accordance with its terms, and to make the Senior Notes, when executed by the
Company and authenticated and delivered by the Trustee, the valid, binding and
enforceable obligations of the Company, have been done and performed, and the
execution and delivery of this Supplemental Indenture No. 1 has been duly
authorized in all respects;

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE 1

Definitions

 

Section 1.01 Relation to Base Indenture. This Supplemental Indenture No. 1
constitutes an integral part of the Base Indenture.

 

Section 1.02 Definition of Terms. For all purposes of this Supplemental
Indenture No. 1:

 

(a) Capitalized terms used herein without definition shall have the meanings set
forth in the Base Indenture, or, if not defined in the Base Indenture, in the
Purchase Contract and Pledge Agreement or the Remarketing Agreement;

 

2



--------------------------------------------------------------------------------

(b) a term defined anywhere in this Supplemental Indenture No. 1 has the same
meaning throughout;

 

(c) the singular includes the plural and vice versa;

 

(d) headings are for convenience of reference only and do not affect
interpretation;

 

(e) the following terms have the meanings given to them in this Section 1.02(e):

 

“Accounting Event” means the receipt, at any time prior to the earlier of the
date of a Successful Remarketing and the Purchase Contract Settlement Date, by
the audit committee of the Board of Directors of a written report in accordance
with Statement on Auditing Standards (“SAS”) No. 97, “Amendment to SAS No. 50 —
Reports on the Application of Accounting Principles”, from the Company’s
independent auditors, provided at the request of management of the Company, to
the effect that, as a result of a change in accounting rules after the date of
original issuance of the Senior Notes, the Company must either (a) account for
the Purchase Contracts as derivatives under SFAS 133 (or otherwise
mark-to-market or measure the fair value of all or any portion of the Purchase
Contracts with changes appearing in the Company’s income statement) or (b)
account for the Units using the if-converted method under SFAS 128, and, in each
case, that such accounting treatment will cease to apply upon redemption of the
Senior Notes.

 

“Applicable Ownership Interest in Senior Notes” has the meaning set forth in the
Purchase Contract and Pledge Agreement.

 

“Applicable Principal Amount” means the aggregate principal amount of the Senior
Notes underlying the Applicable Ownership Interests in Senior Notes that are
components of Corporate Units on the Special Event Redemption Date.

 

“Beneficial Owner” has the meaning set forth in the Purchase Contract and Pledge
Agreement.

 

“Board of Directors” has the meaning set forth in the Purchase Contract and
Pledge Agreement.

 

“Business Day” has the meaning set forth in the Purchase Contract and Pledge
Agreement.

 

“Collateral Account” has the meaning set forth in the Purchase Contract and
Pledge Agreement.

 

“Corporate Unit” has the meaning set forth in the Purchase Contract and Pledge
Agreement.

 

“Coupon Rate” has the meaning set forth in Section 2.05(a).

 

“Depositary” has the meaning set forth in the Purchase Contract and Pledge
Agreement.

 

3



--------------------------------------------------------------------------------

“Depositary Participant” has the meaning set forth in the Purchase Contract and
Pledge Agreement.

 

“Final Remarketing Date” has the meaning set forth in the Purchase Contract and
Pledge Agreement.

 

“Global Senior Notes” has the meaning set forth in Section 2.04.

 

“Interest Payment Date” means a Quarterly Interest Payment Date or a Semiannual
Interest Payment Date.

 

“Interest Period” means, with respect to any Interest Payment Date, the period
from and including the later of the immediately preceding Interest Payment Date
or March 30, 2005 to, but excluding, such Interest Payment Date.

 

“Maturity Date” has the meaning set forth in Section 2.02.

 

“Pledged Applicable Ownership Interests in Senior Notes” has the meaning set
forth in the Purchase Contract and Pledge Agreement.

 

“Purchase Contract and Pledge Agreement” means the Purchase Contract and Pledge
Agreement, dated as of March 30, 2005, among the Company, JPMorgan Chase Bank,
N.A., as Purchase Contract Agent, and attorney-in-fact for Holders of the
Purchase Contracts, and U.S. Bank Trust National Association, as Collateral
Agent, Custodial Agent and Securities Intermediary, as amended from time to
time.

 

“Purchase Contract Settlement Date” has the meaning set forth in the Purchase
Contract and Pledge Agreement.

 

“Put Price” has the meaning set forth in Section 8.05(a).

 

“Put Right” has the meaning set forth in Section 8.05(a).

 

“Quarterly Interest Payment Date” has the meaning set forth in Section
2.05(b)(i).

 

“Quotation Agent” means any primary U.S. government securities dealer selected
by the Company.

 

“Record Date” means, with respect to any Interest Payment Date, the first day of
the calendar month in which such Interest Payment Date falls (whether or not a
Business Day).

 

“Redemption Amount” means, for each Senior Note, an amount equal to the product
of the principal amount of such Senior Note and a fraction, the numerator of
which is the Treasury Portfolio Purchase Price and the denominator of which is
the Applicable Principal Amount; provided that in no event shall the Redemption
Amount for any Senior Note be less than the principal amount of such Senior
Note.

 

4



--------------------------------------------------------------------------------

“Redemption Price” shall mean, for each Senior Note, the Redemption Amount plus
any accrued and unpaid interest on such Senior Note to, but excluding, the
Special Event Redemption Date.

 

“Remarketed Senior Notes” has the meaning set forth in the Remarketing
Agreement.

 

“Remarketing Agent” means Banc of America Securities LLC, or any successor
thereto or replacement Remarketing Agent appointed by the Company pursuant to
the Remarketing Agreement.

 

“Remarketing Agreement” means the Remarketing Agreement, dated as of March 30,
2005, among the Company, the Remarketing Agent and JPMorgan Chase Bank, N.A., as
Purchase Contract Agent, as amended from time to time.

 

“Remarketing Fee” has the meaning set forth in the Remarketing Agreement.

 

“Remarketing Price” has the meaning set forth in the Purchase Contract and
Pledge Agreement.

 

“Reset Rate” has the meaning set forth in the Remarketing Agreement.

 

“Semiannual Interest Payment Date” has the meaning set forth in Section
2.05(b)(ii).

 

“Separate Senior Notes” has the meaning set forth in the Purchase Contract and
Pledge Agreement.

 

“Special Event” shall mean either a Tax Event or an Accounting Event.

 

“Special Event Redemption” means the redemption of the Senior Notes pursuant to
the terms of Article 3 hereof following the occurrence of a Special Event.

 

“Special Event Redemption Date” has the meaning set forth in Section 3.01.

 

“Tax Event” means the receipt by the Company of an opinion of counsel, rendered
by a law firm having a recognized national tax practice, at any time prior to
the earlier of the date of a Successful Remarketing and the Purchase Contract
Settlement Date, to the effect that, as a result of any amendment to, change in
or announced proposed change in the laws (or any regulations thereunder) of the
United States or any political subdivision or taxing authority thereof or
therein, or as a result of any official administrative decision, pronouncement,
judicial decision or action interpreting or applying such laws or regulations,
which amendment or change is effective or which proposed change, pronouncement,
action or decision is announced on or after the date of original issuance of the
Senior Notes, there is more than an insubstantial increase in the risk that
interest payable by the Company on the Senior Notes is not, or within 90 days of
the date of such opinion, will not be, deductible by the Company, in whole or in
part, for United States federal income tax purposes.

 

“Termination Event” has the meaning set forth in the Purchase Contract and
Pledge Agreement.

 

5



--------------------------------------------------------------------------------

“Treasury Portfolio” means a portfolio of U.S. Treasury securities (or principal
or interest strips thereof) that mature on or prior to May 15, 2008 in an
aggregate amount at maturity equal to the Applicable Principal Amount and with
respect to each scheduled Interest Payment Date on the Senior Notes that occurs
after the Special Event Redemption Date, to and including the Purchase Contract
Settlement Date, U.S. Treasury securities (or principal or interest strips
thereof) that mature on or prior to the Business Day immediately preceding such
scheduled Interest Payment Date in an aggregate amount at maturity equal to the
aggregate interest payment (assuming no reset of the interest rate) that would
be due on the Applicable Principal Amount of the Senior Notes on such date.

 

“Treasury Portfolio Purchase Price” means the lowest aggregate ask-side price
quoted by a primary U.S. government securities dealer to the Quotation Agent
between 9:00 a.m. and 11:00 a.m., New York City time, on the third Business Day
immediately preceding the Special Event Redemption Date for the purchase of the
Treasury Portfolio for settlement on the Special Event Redemption Date.

 

“Treasury Unit” has the meaning set forth in the Purchase Contract and Pledge
Agreement.

 

The terms “Company,” “Trustee,” “Indenture,” “Base Indenture” and “Senior Notes”
shall have the respective meanings set forth in the recitals to this
Supplemental Indenture No. 1 and the paragraph preceding such recitals.

 

ARTICLE 2

General Terms and Conditions of the Senior Notes

 

Section 2.01 Designation and Principal Amount. There is hereby authorized a
series of Notes designated as Senior Notes, Series A limited in aggregate
principal amount to $215,000,000 (or $247,250,000, if the Underwriters’ option
under the Underwriting Agreement is exercised in full). The Senior Notes may be
issued from time to time upon the execution and delivery of a Company Order for
the authentication and delivery of Senior Notes pursuant to Section 3.03 of the
Base Indenture and upon the satisfaction of the other conditions set forth in
such Section 3.03.

 

Section 2.02 Maturity. Unless a Special Event Redemption occurs prior to the
Maturity Date, the date upon which the Senior Notes shall become due and payable
at final maturity, together with any accrued and unpaid interest thereon, is May
16, 2010 (the “Maturity Date”); provided that the Company may extend the
Maturity Date in connection with a Successful Remarketing, but in no event to a
date later than May 16, 2038. In the event of such an extension, the term
“Maturity Date” shall mean such date as specified by the Company in connection
therewith in an Officers’ Certificate delivered to the Trustee. Such extension
shall apply to all Senior Notes, whether or not participating in the
Remarketing.

 

Section 2.03 Form, Payment and Appointment. Except as provided in Section 2.04,
the Senior Notes shall be issued in fully registered, certificated form, bearing
identical terms. Principal of and interest on the Senior Notes will be payable,
the transfer of such Senior Notes will be registrable, and such Senior Notes
will be exchangeable for Senior Notes of a like

 

6



--------------------------------------------------------------------------------

aggregate principal amount bearing identical terms and provisions, at the office
or agency of the Company maintained for such purpose in the Borough of
Manhattan, The City of New York, which shall initially be the Corporate Trust
Office of the Trustee; provided, however, that payment of interest may be made
at the option of the Company by check mailed to the Person entitled thereto at
such address as shall appear in the Note Register or by wire transfer to an
account appropriately designated by the Person entitled to payment by written
notice given at least ten calendar days prior to the Interest Payment Date.

 

No service charge shall be made for any registration of transfer or exchange of
the Senior Notes, but the Company may require payment from the holder of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection therewith.

 

The Note Registrar and Paying Agent for the Senior Notes shall initially be the
Trustee.

 

The Senior Notes shall be issuable in denominations of $1,000 and integral
multiples of $1,000 in excess thereof; provided, however, that upon the release
by the Collateral Agent of Senior Notes underlying the Pledged Applicable
Ownership Interests in Senior Notes (other than any release of Senior Notes
underlying Pledged Applicable Ownership Interests in Senior Notes in connection
with (i) the creation of Treasury Units by Collateral Substitution, (ii) a
Successful Remarketing, (iii) a Failed Final Remarketing, (iv) Cash Merger Early
Settlement, (v) Early Settlement or (vi) Cash Settlement, in accordance with
Section 3.13, Section 5.02(b)(iv), Section 5.02(b)(v), Section 5.04, Section
5.07 or Section 5.02(a) of the Purchase Contract and Pledge Agreement, as the
case may be), the Senior Notes shall be issuable in denominations of $50 and
integral multiples of $50 in excess thereof, and the Company shall issue Senior
Notes in any such denominations if requested by the Purchase Contract Agent on
behalf of any Holder or Beneficial Owner.

 

Section 2.04 Global Senior Notes. Senior Notes corresponding to Applicable
Ownership Interests in Senior Notes that are no longer a component of the
Corporate Units and are released from the Collateral Account will be issued in
the form of a Global Note (a “Global Senior Note”), and, if issued as one or
more Global Senior Notes, the Depositary shall be The Depository Trust Company
or such other depositary as any officer of the Company may from time to time
designate. Upon the creation of Treasury Units, the re-creation of Corporate
Units, a Successful Remarketing, a Cash Merger Early Settlement, an Early
Settlement, a Cash Settlement, a Termination Event or a settlement of Purchase
Contracts with separate cash if there has been a Failed Final Remarketing, an
appropriate annotation shall be made on the Schedule of Increases and Decreases
on the Global Senior Notes held by the Depositary. Unless and until such Global
Senior Note is exchanged for Senior Notes in certificated form, Global Senior
Notes may be transferred, in whole but not in part, and any payments on the
Senior Notes shall be made, only to the Depositary or a nominee of the
Depositary, or to a successor Depositary selected or approved by the Company or
to a nominee of such successor Depositary.

 

Section 2.05 Interest. (a) The Senior Notes will bear interest initially at the
rate of 4.80% per year (the “Coupon Rate”) from and including March 30, 2005 to,
but excluding, the Maturity Date, or in the event of a Successful Remarketing,
the Purchase Contract Settlement Date. In the event of a Successful Remarketing,
the Coupon Rate will be reset by the Remarketing Agent to the Reset Rate with
effect from the Purchase Contract Settlement Date, as

 

7



--------------------------------------------------------------------------------

set forth in Section 8.03. If the Coupon Rate is so reset, the Senior Notes will
bear interest at the Reset Rate from and including the Purchase Contract
Settlement Date to, but excluding, the Maturity Date. The Senior Notes shall
bear interest, to the extent permitted by law, on any overdue principal and
interest at the Coupon Rate, unless a Successful Remarketing shall have
occurred, in which case interest on such amounts shall accrue at the Reset Rate
from and after the Purchase Contract Settlement Date, in each case, compounded
quarterly through the Purchase Contract Settlement Date and compounded
semi-annually, thereafter.

 

(b) (i) Prior to and on the Purchase Contract Settlement Date, interest on the
Senior Notes shall be payable quarterly in arrears on February 16, May 16,
August 16 and November 16 of each year (each, a “Quarterly Interest Payment
Date”), commencing August 16, 2005, to the Person in whose name the relevant
Senior Notes are registered at the close of business on the Record Date for such
Interest Payment Date.

 

(ii) After the Purchase Contract Settlement Date, interest on the Senior Notes
shall be payable semi-annually in arrears on May 16 and November 16 of each year
(each, a “Semiannual Interest Payment Date”), commencing November 16, 2008, to
the Person in whose name the relevant Senior Notes are registered at the close
of business on the Record Date for such Interest Payment Date.

 

(c) The amount of interest payable for any full Interest Period will be computed
on the basis of a 360-day year consisting of twelve 30-day months. The amount of
interest payable for any period shorter than a full Interest Period for which
interest is computed will be computed on the basis of a 30-day month and, for
any period less than a month, on the basis of the actual number of days elapsed
per 30-day month. In the event that any scheduled Interest Payment Date falls on
a day that is not a Business Day, then payment of interest payable on such
Interest Payment Date will be made on the next succeeding day which is a
Business Day (and without any interest or other payment in respect of any such
delay).

 

Section 2.06 No Defeasance. Article XIII of the Base Indenture shall not apply
to the Senior Notes.

 

Section 2.07 No Sinking Fund. The Senior Notes are not entitled to the benefit
of any sinking fund.

 

ARTICLE 3

Redemption of the Senior Notes

 

Section 3.01 Special Event Redemption. If a Special Event shall occur and be
continuing, the Company may, at its option, redeem the Senior Notes in whole,
but not in part, on any Interest Payment Date prior to the earlier of the date
of a Successful Remarketing and the Purchase Contract Settlement Date, at a
price per Senior Note equal to the Redemption Price, payable on the date of
redemption (the “Special Event Redemption Date”) to the Person in whose name the
relevant Senior Notes are registered at the opening of business on the Special
Event Redemption Date.

 

Section 3.02 Notice of Redemption. If the Company so elects to redeem the Senior
Notes, the Company shall appoint the Quotation Agent to assist the Company in
determining the

 

8



--------------------------------------------------------------------------------

Treasury Portfolio Purchase Price. Notice of any Special Event Redemption will
be mailed by the Company (with a copy to the Trustee) at least 30 days but not
more than 60 days before the Special Event Redemption Date to each Person in
whose name the Senior Notes are registered at its registered address. In
addition, the Company shall notify the Collateral Agent in writing that a
Special Event has occurred and that the Company intends to redeem the Senior
Notes on the Special Event Redemption Date.

 

Section 3.03 Effect of Redemption. Unless the Company defaults in the payment of
the Redemption Price, on and after the Special Event Redemption Date, (a)
interest shall cease to accrue on the Senior Notes, (b) the Senior Notes shall
become due and payable at the Redemption Price, and (c) the Senior Notes shall
be void and all rights of the holders in respect of the Senior Notes shall
terminate and lapse (other than the right to receive the Redemption Price upon
surrender of such Senior Notes but without interest on such Redemption Price).
Following the notice of a Special Event Redemption, neither the Company nor the
Trustee shall be required to register the transfer of or exchange the Senior
Notes to be redeemed.

 

Section 3.04 Redemption Procedures. On or prior to the Special Event Redemption
Date, the Company shall deposit with the Trustee immediately available funds in
an amount sufficient to pay, on the Special Event Redemption Date, the aggregate
Redemption Price for all outstanding Senior Notes. In exchange for any Senior
Notes surrendered for redemption on or after the Special Event Redemption Date,
the Trustee shall pay an amount equal to the Redemption Price (a) to the
Collateral Agent, in the case of Senior Notes that underlie the Applicable
Ownership Interests in Senior Notes included in Corporate Units, which amount
shall be applied by the Collateral Agent in accordance with the terms of the
Purchase Contract and Pledge Agreement, and (b) to the holders of the Separate
Senior Notes, in the case of Separate Senior Notes.

 

Section 3.05 No Other Redemption. Except as set forth in this Article 3, the
Senior Notes shall not be redeemable by the Company prior to the Maturity Date.
The provisions of this Article 3 shall supersede any conflicting provisions
contained in Article XI of the Base Indenture.

 

ARTICLE 4

Form of Senior Note

 

Section 4.01 Form of Senior Note. The Senior Notes and the Trustee’s Certificate
of Authentication to be endorsed thereon are to be substantially in the form
attached as Exhibit A hereto, with such changes therein as the officers of the
Company executing the Senior Notes (by manual or facsimile signature) may
approve, such approval to be conclusively evidenced by their execution thereof.

 

ARTICLE 5

Original Issue of Senior Notes

 

Section 5.01 Original Issue of Senior Notes. Senior Notes in the aggregate
principal amount of up to $247,250,000 may from time to time, upon execution of
this Supplemental Indenture No. 1, be executed by the Company and delivered to
the Trustee for authentication,

 

9



--------------------------------------------------------------------------------

and the Trustee shall thereupon authenticate and deliver said Senior Notes upon
the execution and delivery of a Company Order pursuant to Section 3.03 of the
Base Indenture, and upon the satisfaction of the other conditions set forth in
such Section 3.03, without any further action by the Company (other than as
required by the Base Indenture).

 

ARTICLE 6

Supplemental Indentures

 

Section 6.01 Supplemental Indentures with Consent of Holders of Senior Notes. As
set forth in Section 9.02 of the Base Indenture, with the consent of the Holders
of a majority in aggregate principal amount of Outstanding Senior Notes directly
affected by such supplemental indenture, the Company and the Trustee may from
time to time and at any time enter into an indenture or indentures supplemental
hereto or to the Base Indenture for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of the Base
Indenture or this Supplemental Indenture or of modifying in any manner the
rights of the Holders of the Senior Notes; provided, however, that, in addition
to clauses (1) through (3) of Section 9.02 of the Base Indenture, no such
indenture or supplemental indenture shall (a) reduce the Put Price, (b) change
the exercise date of the Put Right, (c) modify the terms of the Put Right or (d)
modify the interest rate reset or Remarketing provisions of the Senior Notes,
without, in the case of each of the foregoing clauses (a), (b), (c) and (d), the
consent of the Holder of each Senior Note affected.

 

ARTICLE 7

Miscellaneous

 

Section 7.01 Ratification of Indenture. The Indenture, as supplemented by this
Supplemental Indenture No. 1, is in all respects ratified and confirmed, and
this Supplemental Indenture No. 1 shall be deemed part of the Indenture in the
manner and to the extent herein and therein provided.

 

Section 7.02 Trustee Not Responsible for Recitals. The recitals herein contained
are made by the Company and not by the Trustee, and the Trustee assumes no
responsibility for the correctness thereof. The Trustee makes no representation
as to the validity or sufficiency of this Supplemental Indenture No. 1.

 

Section 7.03 New York Law To Govern. THIS SUPPLEMENTAL INDENTURE NO. 1 AND EACH
SENIOR NOTE SHALL BE DEEMED TO BE CONTRACTS MADE UNDER THE LAWS OF THE STATE OF
NEW YORK AND SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW PROVISIONS
THEREOF TO THE EXTENT A DIFFERENT LAW WOULD GOVERN AS A RESULT.

 

Section 7.04 Separability. In case any one or more of the provisions contained
in this Supplemental Indenture or in the Senior Notes shall for any reason be
held to be invalid, illegal or unenforceable in any respect, then, to the extent
permitted by law, such invalidity, illegality or unenforceability shall not
affect any other provisions of this Supplemental Indenture No. 1 or of the
Senior Notes, but this Supplemental Indenture No. 1 and the Senior Notes shall
be construed as if such invalid or illegal or unenforceable provision had never
been contained herein or therein.

 

10



--------------------------------------------------------------------------------

Section 7.05 Counterparts. This Supplemental Indenture may be executed in any
number of counterparts each of which shall be an original, but such counterparts
shall together constitute but one and the same instrument.

 

ARTICLE 8

Remarketing

 

Section 8.01 Remarketing Procedures. (a) Unless a Special Event Redemption or a
Termination Event has occurred prior to the Initial Remarketing Date, the
Company shall engage the Remarketing Agent pursuant to the Remarketing Agreement
for the Remarketing of the Senior Notes. The Company will request, not later
than 20 Business Days prior to the Initial Remarketing Date, that the Depositary
or its nominee notify the Beneficial Owners or Depositary Participants holding
Separate Senior Notes, Corporate Units and Treasury Units of the procedures to
be followed in the Remarketing, including, in the case of a Failed Final
Remarketing, the procedures that must be followed by a holder of Separate Senior
Notes if such holder wishes to exercise its Put Right or by a holder of
Applicable Ownership Interests in Senior Notes if such Holder elects not to
exercise its Put Right.

 

(b) Each holder of Separate Senior Notes may elect to have Separate Senior Notes
held by such holder remarketed in any Remarketing. A holder making such an
election must, pursuant to the Purchase Contract and Pledge Agreement, notify
the Custodial Agent and deliver such Separate Senior Notes to the Custodial
Agent prior to 5:00 p.m., New York City time, on the seventh Business Day
immediately preceding the Purchase Contract Settlement Date (but no earlier than
the Interest Payment Date immediately preceding the Initial Remarketing Date).
Any such notice and delivery may not be conditioned upon the level at which the
Reset Rate is established in the Remarketing. Any such notice and delivery may
be withdrawn prior to 5:00 p.m., New York City time, on the seventh Business Day
immediately preceding the Purchase Contract Settlement Date in accordance with
the provisions set forth in the Purchase Contract and Pledge Agreement. Any such
notice and delivery not withdrawn by such time will be irrevocable with respect
to each Remarketing. Pursuant to Section 5.02 of the Purchase Contract and
Pledge Agreement, promptly after 5:00 p.m., New York City time, on the sixth
Business Day immediately preceding the Purchase Contract Settlement Date, the
Custodial Agent, based on the notices and deliveries received by it prior to
such time, shall notify the Remarketing Agent of the aggregate principal amount
of Separate Senior Notes tendered for Remarketing and shall cause such Separate
Senior Notes to be presented to the Remarketing Agent. Under Section 5.02 of the
Purchase Contract and Pledge Agreement, Senior Notes that underlie Applicable
Ownership Interests in Senior Notes included in Corporate Units will be deemed
tendered for Remarketing and will be remarketed in accordance with the terms of
the Remarketing Agreement.

 

(c) The right of each holder of Remarketed Senior Notes to have such Senior
Notes remarketed and sold on any Remarketing Date shall be subject to the
conditions that (i) the Remarketing Agent conducts a Remarketing pursuant to the
terms of the Remarketing Agreement on such Remarketing Date, (ii) neither a
Special Event Redemption nor a

 

11



--------------------------------------------------------------------------------

Termination Event has occurred prior to such Remarketing Date, (iii) the
Remarketing Agent is able to find a purchaser or purchasers for Remarketed
Senior Notes at the Remarketing Price based on the Reset Rate and (iv) the
purchaser or purchasers of the Remarketed Senior Notes deliver the purchase
price therefor to the Remarketing Agent as and when required.

 

(d) Neither the Trustee, the Company nor the Remarketing Agent shall be
obligated in any case to provide funds to make payment upon tender of Senior
Notes for remarketing.

 

Section 8.02 Remarketing. (a) Unless a Special Event Redemption or a Termination
Event has occurred prior to the Initial Remarketing Date, on the Initial
Remarketing Date, the Remarketing Agent shall, pursuant and subject to the terms
of the Remarketing Agreement, use its reasonable efforts to remarket the
Remarketed Senior Notes at the Remarketing Price.

 

(b) In the case of a Failed Remarketing on the Initial Remarketing Date, on the
Second Remarketing Date, the Remarketing Agent shall use its reasonable efforts
to remarket the Remarketed Senior Notes at the Remarketing Price. In the case of
a Failed Remarketing on the Second Remarketing Date, on the Final Remarketing
Date, the Remarketing Agent shall use its reasonable efforts to remarket the
Remarketed Senior Notes at the Remarketing Price. It is understood and agreed
that Remarketing on any Remarketing Date will be considered successful and no
further attempts will be made if the resulting proceeds are at least equal to
the Remarketing Price.

 

Section 8.03 Reset Rate. (a) In connection with each Remarketing, the
Remarketing Agent shall determine the Reset Rate (rounded to the nearest
one-thousandth (0.001) of one percent per annum).

 

(b) Anything herein to the contrary notwithstanding, the Reset Rate shall in no
event exceed the maximum rate permitted by applicable law.

 

(c) In the event of a Failed Remarketing or if no Applicable Ownership Interests
in Senior Notes are included in Corporate Units and none of the holders of the
Separate Senior Notes elect to have their Senior Notes remarketed in any
Remarketing, the applicable interest rate on the Senior Notes will not be reset
and will continue to be the Coupon Rate.

 

(d) In the event of a Successful Remarketing, the Coupon Rate shall be reset on
the Purchase Contract Settlement Date to the Reset Rate as determined by the
Remarketing Agent under the Remarketing Agreement, and the Company shall issue a
press release promptly after such Successful Remarketing containing such Reset
Rate and publish such information on its website.

 

Section 8.04 Failed Remarketing. If, by 4:00 p.m., New York City time, on any
Remarketing Date, the Remarketing Agent is unable to remarket all of the
Remarketed Senior Notes at the Remarketing Price pursuant to the terms and
conditions hereof and of the Remarketing Agreement, a Failed Remarketing shall
be deemed to have occurred.

 

Section 8.05 Put Right. (a) Subject to paragraph (b) hereof, if there has not
been a Successful Remarketing on or prior to the Final Remarketing Date, holders
of Senior Notes will,

 

12



--------------------------------------------------------------------------------

subject to this Section 8.05, have the right (the “Put Right”) to require the
Company to purchase such Senior Notes on the Purchase Contract Settlement Date,
at a price per Senior Note to be purchased equal to the principal amount of the
applicable Senior Note, plus accrued and unpaid interest to, but excluding, the
Purchase Contract Settlement Date (the “Put Price”).

 

(b) The Put Right of holders of Applicable Ownership Interests in Senior Notes
that are part of Corporate Units will be deemed to be automatically exercised
unless such holders (1) prior to 5:00 p.m., New York City time, on the second
Business Day immediately preceding the Purchase Contract Settlement Date,
provide written notice to the Purchase Contract Agent of their intention to
settle the related Purchase Contract with separate cash, and (2) on or prior to
5:00 p.m., New York City time, on the Business Day immediately preceding the
Purchase Contract Settlement Date, deliver to the Collateral Agent $50 in cash
per Purchase Contract, in each case pursuant to the terms and conditions of
Section 5.02(b)(v) of the Purchase Contract and Pledge Agreement with respect to
such settlement, and such holders shall be deemed to have elected to pay the
Purchase Price for the shares of Common Stock to be issued under the related
Purchase Contract from a portion of the proceeds of the Put Right of the Senior
Notes underlying such Applicable Ownership Interests in Senior Notes equal to
the Purchase Price in full satisfaction of such holders’ obligations under the
Purchase Contracts, and any remaining amount of the Put Price following
satisfaction of the related Purchase Contracts will be paid to such holders.

 

(c) The Put Right of a holder of a Separate Senior Note shall only be
exercisable upon delivery of a notice to the Trustee by such holder on or prior
to the second Business Day immediately preceding the Purchase Contract
Settlement Date. On or prior to the Purchase Contract Settlement Date, the
Company shall deposit with the Trustee immediately available funds in an amount
sufficient to pay, on the Purchase Contract Settlement Date, the aggregate Put
Price of all Separate Senior Notes with respect to which a holder has exercised
a Put Right. In exchange for any Separate Senior Notes surrendered pursuant to
the Put Right, the Trustee shall then distribute such amount to the holders of
such Separate Senior Notes.

 

Section 8.06 Additional Event of Default. In addition to the events listed as
Events of Default in Section 5.01 of the Base Indenture, it shall be an
additional Event of Default with respect to the Senior Notes, if the Company
defaults in the payment of the Put Price with respect to any Senior Note
following the exercise of the Put Right by any holder in accordance with Section
8.05.

 

ARTICLE 9

Tax Treatment

 

Section 9.01 Tax Treatment. The Company agrees, and by acceptance of a Corporate
Unit or a Separate Senior Note, each holder will be deemed to have agreed (1)
for United States federal, state and local income and franchise tax purposes to
treat the acquisition of a Corporate Unit as the acquisition of an Applicable
Ownership Interest in Senior Notes and the Purchase Contract constituting the
Corporate Unit and (2) to treat the Applicable Ownership Interest in Senior
Notes or Separate Senior Note, as the case may be, as indebtedness for United
States federal, state and local income and franchise tax purposes.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
No. 1 to be duly executed, as of the day and year first written above.

 

PNM RESOURCES, INC. By:  

/s/ John R. Loyack

--------------------------------------------------------------------------------

Name:   John R. Loyack Title:   Senior Vice President and Chief     Financial
Officer By:  

/s/ T.R. Horn

--------------------------------------------------------------------------------

Name:   T. R. Horn Title:   Vice President and Treasurer JPMORGAN CHASE BANK,
N.A., as Trustee By:  

/s/ Rosa Ciaccia

--------------------------------------------------------------------------------

Name:   Rosa Ciaccia Title:   Trust Officer

 

14



--------------------------------------------------------------------------------

EXHIBIT A

 

[IF THIS SENIOR NOTE IS TO BE A GLOBAL NOTE, INSERT:]

 

THIS SENIOR NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST
COMPANY OR A NOMINEE OF THE DEPOSITORY TRUST COMPANY. THIS SENIOR NOTE IS
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITORY TRUST COMPANY OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES
DESCRIBED IN THE INDENTURE AND MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE
DEPOSITORY TRUST COMPANY TO A NOMINEE OF THE DEPOSITORY TRUST COMPANY OR BY A
NOMINEE OF THE DEPOSITORY TRUST COMPANY TO THE DEPOSITORY TRUST COMPANY OR
ANOTHER NOMINEE OF THE DEPOSITORY TRUST COMPANY.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

PNM RESOURCES, INC.

 

Senior Note, Series A

 

CUSIP: 69349H AA 5                                             

ISIN: US69349HAA59                                             

 

No.   $        

 

PNM RESOURCES, INC., a corporation organized and existing under the laws of New
Mexico (hereinafter called the “Company”, which term includes any successor
corporation under the Indenture hereinafter referred to), for value received,
hereby promises to pay to             , or registered assigns, [Insert in
certificated Senior Notes not part of Corporate Units -              DOLLARS
($            )][Insert in Global Notes or certificated Senior Notes that are
part of Corporate Units - the principal sum as set forth in the Schedule of
Increases or Decreases In Senior Note attached hereto], on May 16, 2010;
provided that the Company may extend the Maturity Date in connection with a
Successful Remarketing as provided in the within-mentioned Supplemental
Indenture No. 1, but in no event to a date later than May 16, 2038 (such date,
as it may be extended, is hereinafter referred to as the “Maturity Date”), and
to pay interest thereon

 

15



--------------------------------------------------------------------------------

from March 30, 2005 or from the most recent Interest Payment Date to which
interest has been paid or duly provided for, quarterly in arrears on February
16, May 16, August 16 and November 16 of each year (each, a “Quarterly Interest
Payment Date”), commencing August 16, 2005 at the rate of 4.80% per annum
through and including the day immediately preceding the Purchase Contract
Settlement Date, and thereafter semi-annually in arrears on May 16 and November
16 of each year (each, a “Semiannual Interest Payment Date”), commencing
November 16, 2008, at the Reset Rate, or if there has not been a Successful
Remarketing prior to the Purchase Contract Settlement Date, at the Coupon Rate,
until the principal hereof is paid or duly provided for or made available for
payment. This Senior Note shall bear interest, to the extent permitted by law,
on any overdue principal and interest at the Coupon Rate, unless a Successful
Remarketing shall have occurred, in which case interest on such amounts shall
accrue at the Reset Rate from and after the Purchase Contract Settlement Date,
in each case, compounded quarterly through the Purchase Contract Settlement Date
and compounded semi-annually thereafter. The Reset Rate, if any, shall be
established pursuant to the terms of the Indenture and the Remarketing
Agreement. The amount of interest payable for any full Interest Period will be
computed on the basis of a 360-day year consisting of twelve 30-day months. The
amount of interest payable for any period shorter than a full Interest Period
for which interest is computed will be computed on the basis of a 30-day month
and, for any period less than a month, on the basis of the actual number of days
elapsed per 30-day month. The interest so payable, and punctually paid or duly
provided for, on any Interest Payment Date will, as provided in the Indenture,
be paid to the Person in whose name this Senior Note (or one or more predecessor
Senior Notes) is registered at the close of business on the Record Date for such
Interest Payment Date.

 

Payment of the principal of and interest on this Senior Note will be made at the
office or agency of the Company maintained for that purpose in The Borough of
Manhattan, The City of New York, which shall initially be the Corporate Trust
Office of the Trustee, in such coin or currency of the United States of America
as at the time of payment is legal tender for payment of public and private
debts; provided, however, that payment of interest may be made at the option of
the Company by check mailed to the Person entitled thereto at such address as
shall appear in the Note Register or by wire transfer to an account
appropriately designated by the Person entitled to payment by written notice
given at least ten calendar days prior to the Interest Payment Date.

 

Reference is hereby made to the further provisions of this Senior Note set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

 

Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof by manual signature, this Senior Note shall
not be entitled to any benefit under the within-mentioned Indenture or be valid
or obligatory for any purpose.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
under its corporate seal.

 

PNM RESOURCES, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the series designated therein referred to in the
within-mentioned Indenture.

 

Dated:                            

 

JPMORGAN CHASE BANK, N.A., as Trustee By:  

 

--------------------------------------------------------------------------------

    Authorized Officer

 

17



--------------------------------------------------------------------------------

REVERSE OF SENIOR NOTE

 

This Senior Note is one of a duly authorized issue of notes of the Company
(herein called the “Senior Notes”), issued and to be issued in one or more
series under an Indenture (the “Base Indenture”), dated as of March 15, 2005,
between the Company and JPMorgan Chase Bank, N.A., as Trustee (herein called the
“Trustee”, which term includes any successor trustee), as amended and
supplemented by Supplemental Indenture No. 1, dated as of March 30, 2005,
between the Company and the Trustee (the “Supplemental Indenture No. 1” and,
together with the Base Indenture, the “Indenture”), to which Indenture reference
is hereby made for a statement of the respective rights, limitations of rights,
duties and immunities thereunder of the Company, the Trustee and the holders of
the Senior Notes and of the terms upon which the Senior Notes are, and are to
be, authenticated and delivered. This Senior Note is one of the series
designated on the face hereof.

 

All terms used in this Senior Note that are defined in the Indenture shall have
the meaning assigned to them in the Indenture.

 

If a Special Event shall occur and be continuing, the Company may, at its
option, redeem the Senior Notes of this series in whole, but not in part, on any
Interest Payment Date prior to the earlier of the date of a Successful
Remarketing or the Purchase Contract Settlement Date, at a price per Senior Note
equal to the Redemption Price as set forth in the Indenture. Except as set forth
in the preceding sentence and in Article 3 of the Supplemental Indenture No. 1,
the Company may not redeem the Senior Notes at its option prior to the Maturity
Date.

 

Pursuant to Section 8.05 of the Supplemental Indenture No. 1, if there has not
been a Successful Remarketing on or prior to the Final Remarketing Date, holders
of Senior Notes will have the right (the “Put Right”) to require the Company to
purchase such Senior Notes on the Purchase Contract Settlement Date, in the case
of Separate Senior Notes upon a notice to the Trustee on or prior to the second
Business Day prior to the Purchase Contract Settlement Date, at a price per
Senior Note to be purchased equal to the principal amount of the applicable
Senior Note, plus accrued and unpaid interest to, but excluding, the Purchase
Contract Settlement Date (the “Put Price”).

 

The Senior Notes are not entitled to the benefit of any sinking fund and will
not be subject to Defeasance or Covenant Defeasance.

 

If an Event of Default with respect to Senior Notes of this series shall occur
and be continuing, the principal of the Senior Notes of this series may be
declared due and payable in the manner and with the effect provided in the
Indenture.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the holders of the Senior Notes at any time by the
Company and the Trustee with the consent of the holders of a majority in
principal amount of the Senior Notes of all series at the time outstanding
considered as one class. The Indenture also contains provisions permitting the
holders of specified percentages in principal amount of the Senior Notes at the
time outstanding to waive compliance by the Company with certain provisions of
the Indenture and certain past defaults

 

R-1



--------------------------------------------------------------------------------

under the Indenture and their consequences. Any such consent or waiver by the
holder of this Senior Note shall be conclusive and binding upon such holder and
upon all future holders of this Senior Note and of any Senior Note issued upon
the registration of transfer hereof or in exchange herefor or in lieu hereof,
whether or not notation of such consent or waiver is made upon this Senior Note.

 

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Senior Note is registrable in the Note Register,
upon surrender of this Senior Note for registration of transfer at the office or
agency of the Company in any place where the principal of and interest on this
Senior Note are payable, duly endorsed by, or accompanied by a written
instrument of transfer in form satisfactory to the Company and the Note
Registrar duly executed by the holder hereof or his attorney duly authorized in
writing, and thereupon one or more new Senior Notes of this series, of
authorized denominations and for the same aggregate principal amount, will be
issued to the designated transferee or transferees.

 

The Senior Notes of this series are issuable only in registered form without
coupons in denominations of $1,000 and any integral multiple thereof, except as
provided for in Section 2.03 of Supplemental Indenture No. 1. As provided in the
Indenture and subject to certain limitations therein set forth, Senior Notes of
this series are exchangeable for a like aggregate principal amount of Senior
Notes of this series of a different authorized denomination, as requested by the
holder surrendering the same.

 

No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

 

The Trustee and any agent of the Company or the Trustee may treat the Person in
whose name this Senior Note is registered as the owner hereof for all purposes,
whether or not this Senior Note is overdue, and neither the Company, the Trustee
nor any such agent shall be affected by notice to the contrary.

 

The Company agrees, and by acceptance of a Corporate Unit or a Separate Senior
Note, each holder will be deemed to have agreed (1) for United States federal,
state and local income and franchise tax purposes to treat the acquisition of a
Corporate Unit as the acquisition of an Applicable Ownership Interest in Senior
Notes and the Purchase Contract constituting the Corporate Unit and (2) to treat
the Applicable Ownership Interest in Senior Notes or Separate Senior Note, as
the case may be, as indebtedness for United States federal, state and local
income and franchise tax purposes.

 

THIS SENIOR NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW
PROVISIONS THEREOF TO THE EXTENT A DIFFERENT LAW WOULD GOVERN AS A RESULT.

 

R-2



--------------------------------------------------------------------------------

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned assigns and transfers this Senior Note to:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

(Insert assignee’s social security or tax identification number)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

(Insert address and zip code of assignee)

 

and irrevocably appoints

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

agent to transfer this Senior Note on the books of the Company. The agent may
substitute another to act for him or her.

 

Date:   _________            

Signature:

       

 

--------------------------------------------------------------------------------

       

Signature Guarantee:

--------------------------------------------------------------------------------

 

(Sign exactly as your name appears on the other side of this Senior Note)

 

R-3



--------------------------------------------------------------------------------

SIGNATURE GUARANTEE

 

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Note Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

[Insert in Global Notes or certificated Senior Notes that are part of Corporate
Units]

 

SCHEDULE OF INCREASES OR DECREASES IN SENIOR NOTE

 

The initial principal amount of this Senior Note is $    ,000,000. The following
increases or decreases in a part of this Senior Note have been made:

 

Date

--------------------------------------------------------------------------------

 

Amount of
decrease in
principal
amount of this
Senior Note

--------------------------------------------------------------------------------

 

Amount of
increase in
principal
amount of this
Senior Note

--------------------------------------------------------------------------------

   Principal
amount of this
Senior Note
following such
decrease
or increase


--------------------------------------------------------------------------------

   Signature of
authorized
officer of
Trustee


--------------------------------------------------------------------------------